Exhibit 10.2

EXECUTION COPY

EMPLOYMENT AGREEMENT

Between

JEFFREY P. ANSELL

And

PINNACLE FOODS GROUP INC.

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 12th day
of June, 2006 by and between Pinnacle Foods Group Inc. (the “Company”), with
offices at one Old Bloomfield Road, Mountain Lakes, New Jersey 07046 and
Jeffrey P. Ansell (the “Executive”).

WHEREAS, the Company wishes to engage Executive as its new Chief Executive
Officer, and whereas, Executive wishes to contract with the Company to become
its new Chief Executive Officer.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, including the mutual
covenants herein, the parties hereby agree as follows:

 

1. Employment Period. Subject to Section 3, the Company agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with the terms and conditions of this Agreement, during the period
commencing on the date of commencement of Executive’s employment, which is
anticipated to be July 5, 2006 (“Effective Date”) and ending on the first
anniversary of the Effective Date and from year to year thereafter unless
terminated as provided herein; provided, no termination or expiration of the
employment relationship contemplated by this Agreement shall reduce any rights
and/or obligations under this Agreement as a result of such termination or
(ii) during the term of this Agreement and which have accrued prior to or upon
any such termination or expiration.

 

2. Terms of Employment.

 

  (a) Positions and Duties. During the term of Executive’s employment with the
Company, Executive shall serve as Chief Executive Officer of the Company (or
such other position or positions as Executive and the Board of Directors of the
Company (the “Board”) shall mutually agree) and, in so doing shall report to the
Chairman as the representative of the Board. Executive shall have supervision
and control over, and responsibility for, the day to day management and
operational functions of the Company and such other duties as are commensurate
with his title and the position of the CEO of the Company. During the term of
Executive’s employment with the Company (excluding any periods of vacation and
sick leave), Executive shall devote his full time and attention to the business
and affairs of the Company as necessary to discharge the responsibilities
assigned to Executive hereunder. Executive shall be invited to participate in
each Board of Directors meeting after the Effective Date and shall continue to
attend such Board meetings for the duration of his employment.



--------------------------------------------------------------------------------

  (b) Compensation, Benefits and Expenses.

 

  (i) During the term of Executive’s employment with the Company, Executive
shall receive an annual base salary of not less than Six Hundred Thousand
Dollars ($600,000) (“Annual Base Salary”), which shall be paid in accordance
with the customary payroll practices of the Company. Further, within 30 days of
the Effective Date, Executive shall receive a signing bonus of $60,000. One year
from the Effective Date, Executive shall receive $60,000 anniversary bonus. In
addition, Executive shall be entitled to receive an annual bonus (“Annual
Bonus”) of up to 100% of his Annual Base Salary upon achievement of target
performance criteria as shall be established by the Compensation Committee of
the Board. Further, Executive shall be entitled to receive an additional annual
bonus (“Stretch Bonus”) of up to 50% of his Annual Base Salary based upon
achievement of additional performance criteria beyond the criteria set for the
target Annual Bonus, said additional criteria also to be established by the
Compensation Committee of the Board.

 

  (A) Annual Bonus and any Stretch Bonus which may be earned under the Agreement
shall be payable when other bonuses for Executives of the Company are paid,
generally within 2 weeks after completion of the Company’s audit by its
independent accounting firm. Bonuses are payable based on attainment of
performance criteria established for a given fiscal year. For 2006, Executive
shall spend 80% of his time overseeing all issues involving the Company’s sales
and marketing efforts, including trade spending, sales execution, development of
and oversight of all sales and marketing programs, growth of the Company’s
baseline sales, effective spending and trade and advertising dollars, creation
of a 2007 sales and marketing and spending plan and all related activities, all
in accordance with specific financial and other targets provided to Executive
via separate letter. It is recognized that the Executive will be beginning
employment in the middle of the Company’s year and therefore, may not have the
same impact on the above areas as if he were creating plans at the beginning of
a fiscal year. Therefore, for 2006, Executive shall be, guaranteed a minimum
bonus of $200,000, the proration below notwithstanding. The remainder of
Executive’s bonus potential shall be judged 80% on the areas noted above and 20%
on subjective assessment by the Chairman. Bonus for 2006 shall be prorated based
on start date and the number of weeks actually worked during the fiscal year.

 

2



--------------------------------------------------------------------------------

  (B) For the year 2007, it is expected that Executive will spend 80% of his
time overseeing all sales and marketing functions and activities of the Company.
Criteria for earning a target Annual Bonus and a Stretch Bonus for 2007 shall be
established by October 1, 2006 by the Executive and Chairman but it is expected
that 80% of such bonuses will be tied to sales and marketing related criteria
and growth of the Company’s baseline business as measured by IRI data.

 

  (C) Executive’s Annual Base Salary shall be reviewed from time to time by the
Compensation Committee of the Board, but not less frequently than annually from
the Effective Date, and may be increased (but not decreased) in the discretion
of the Board, which increased amount shall be Executive’s “Base Salary” for all
purposes thereafter. Notwithstanding the above, in the absence of any
determination by the Compensation Committee Executive shall receive the average
percentage increase granted to other senior executives annually.

 

  (ii) During the term of Executive’s employment with the Company, Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other executives of the
Company (“Investment Plans”).

 

  (A)  (1) Executive shall be granted 3.5 Million Stock Options (the “Initial
Grant”) in the Company (each Stock Option representing the equivalent of one
share of Common Stock of the Company, par value $0.01 per share) pursuant to the
terms and conditions of the Company’s 2004 Stock Option Plan (the “Option
Plan”). Said options shall be granted with an exercise price of $1.00 per share
and, except as otherwise provided herein, shall be subject to all the terms and
conditions of the Option Plan. The Initial Grant shall be dated as of the
Effective Date and vesting shall begin on said date and shall reflect such terms
and conditions as are set forth herein and, to the extent not inconsistent
herewith, in a Stock Option agreement agreed by the parties. The Stock Option
Agreement will contain a vesting schedule as follows: 2/9th vesting upon the
Effective Date, 2/9th vesting on the first anniversary of the Effective Date,
2/9th on the second anniversary of the Effective Date and all other vesting per
the Option Plan.

 

  (2)

Executive shall receive one or more additional grants of Stock Options (the
“Subsequent Grant”) pursuant to the Option Plan in such number of Stock Options
as equals the number of shares of common stock of the Company

 

3



--------------------------------------------------------------------------------

 

purchased by Executive in accordance with paragraph (B), below, not to exceed a
total of 500,000 Stock Options. The Subsequent Grant shall be awarded on the
date or dates that Executive purchases such shares, provided that a Change in
Control of the Company or an initial public offering (“IPO”) of Company common
stock has not occurred by said date. The Subsequent Grant shall be on the same
terms and conditions as the Initial Grant, including, without limitation, the
$1.00 strike price; provided, any Subsequent Grants made pursuant to this
subsection (2) shall be fully vested when granted.

 

  (3) Notwithstanding anything to the contrary stated herein or in the Option
Plan, Executive may not vest in more than 50% of his granted options in
conjunction with an IPO for the Company which occurs prior to December 31, 2007,
and shall become fully vested in all of his options immediately prior to any
other Liquidity Event (as defined in and in accordance with the Option Plan).
Thereafter he may continue to vest and accelerate vesting, when applicable,
according to the Plan and the Stock Option Agreement.

 

  (B) During the period from the Effective Date through January 31, 2007, from
time to time Executive may purchase as many as 500,000 shares of the Company’s
Common Stock, par value $0.01 per share, pursuant to the terms and conditions of
the Company’s 2004 Employee Stock Purchase Plan (the “Purchase Plan”) at the
price of $1.00 per share, which purchase shall be subject to such terms and
conditions as are set forth herein and, to the extent not inconsistent with the
terms hereof, a Stock Purchase agreement agreed by the parties.

 

  (iii) During the term of Executive’s employment with the Company, Executive
and his family shall be eligible for participation in and shall receive all
benefits under, welfare benefit plans, practices, policies, perquisites and
programs applicable generally to other senior executives of the Company,
including but not limited to comprehensive medical and dental coverage,
disability and basic and supplemental life insurance (“Welfare Plans”).

 

  (iv) Except to the extent that such are changed pursuant to a general change
in benefits applicable generally to other executives of the Company, during the
term of Executive’s employment with the Company, the Company shall continue to,
provide Executive with at least the same benefits provided to Executive by the
Company on the Effective Date.

 

  (v)

During the term of Executive’s employment with the Company, Executive shall be
entitled to receive prompt reimbursement for all reasonable

 

4



--------------------------------------------------------------------------------

 

expenses associated with performing the duties hereunder in accordance with the
policies, practices and procedures of the Company (“Reimbursable Expenses”).

 

  (vi) During the term of Executive’s employment with the Company, Executive
shall be entitled to paid vacation and paid holidays in accordance with the
plans, policies, programs and practices of the Company for its executive
officers. Executive shall be entitled to 4 weeks of paid vacation each year.

 

3. Termination of Employment.

 

  (a) Reasons for Termination. Executive’s employment with the Company may be
terminated at any time (i) by the Compensation Committee of the Board for Cause
or without Cause, (ii) by Executive with or without Good Reason, or (iii) by
either the Compensation Committee of the Board or the Executive upon Executive’s
Disability (other than by reason of death). This Agreement shall automatically
expire (i) at the end of the month following Executive’s death and (ii) unless
otherwise agreed to in writing by the parties, as of the fifth anniversary of
the Effective Date.

 

  (b) Definitions. The following terms, as used herein, shall have the following
meanings:

 

  (i) “Annual Base Compensation” shall mean, at any given time, the aggregate
amount of (A) the Annual Base Salary and (B) the prior year’s Annual Bonus paid
to Executive (or earned by Executive, if a termination occurs after completion
of the fiscal year and prior to the date of payment of such prior year’s Annual
Bonus, and for such purpose any subjective bonus targets will be deemed
satisfied).

 

  (ii) “Cause” shall mean an act of intentional fraud upon the Company that has
caused a harm or injury to the Company or a willful misappropriation of Company
funds; provided, however, that prior to any such termination (x) the Board shall
provide Executive with notice of the particular acts or omissions that are
alleged to give rise to such fraud or misappropriation and (y) the Board shall
hold a hearing no sooner than ten days after such notice at which Executive
shall have the right (with counsel present) to address the Board and dispute
such allegations. Executive shall have the right to contest a determination of
Cause by the Board by requesting arbitration in accordance with the terms of
Section 6 below. An act or failure to act shall not be “willful” if (A) done by
Executive in good faith or (B) Executive reasonably believed that such action or
failure to act was in the best interests of the Company.

 

  (iii)

“Change in Control” shall mean, following the Effective Date, (A) any “person”
(as such term is used in Section 13(d) of the Exchange Act, other than
(x) Crunch Equity Holdings, LLC (“Crunch”) or any of its

 

5



--------------------------------------------------------------------------------

 

“Affiliates” (as defined below) or (y) a parent entity as contemplated by
clause (C) below, becoming the direct or indirect “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act) of securities of the
Company, Crunch or Crunch Holding Corp. (the “Holding Company”) representing
more than 30% of the combined voting power of any such entity’s (or, if Crunch,
the Holding Company, the Company, as applicable, is a direct or indirect wholly
owned subsidiary of another entity (other than any of the aforementioned
entities), of any such parent entity’s), then outstanding securities and Crunch
or its affiliates do not in the aggregate beneficially own, directly or
indirectly, securities representing more than 50% of the combined voting power
of the voting securities of the entity whose voting power is being tested above,
(B) Crunch, the Holding Company, the Company merging with or consolidating into
any other entity, or the equity holders of Crunch, the Holding Company, or the
Company, as applicable, and the holders of voting securities of any other entity
participating in a securities exchange (other than a merger, consolidation or
exchange which (1) would result in the holders (and/or their Affiliates) of the
voting securities of Crunch, the Holding Company, the Company, as applicable,
outstanding immediately prior thereto holding immediately thereafter securities
representing more than 50% of the combined voting power of the voting securities
of the surviving entity (or, if Crunch, the Holding Company, or the Company, as
applicable, is a direct or indirect wholly-owned subsidiary of another entity
(other than any of the aforementioned entities), of such parent entity)
outstanding immediately after such merger, consolidation or exchange and
(2) would result in Executive being chief executive officer of such surviving
entity), or (C) the equity holders of Crunch, the Holding Company, or the
Company approving a plan of complete liquidation or any agreement or agreements
for the sale or disposition by Crunch, the Holding Company, the Company, as
applicable, in one or a series of related transactions, of all or substantially
all of Crunch’s, the Holding Company’s, or the Company’s assets, as applicable,
other than any such plan of liquidation adopted in connection with a merger,
consolidation or exchange which does not constitute a Change in Control under
the preceding clause (B). For purposes of this Section 3(b)(iii), the term
“Affiliate” means any person or entity that, directly or indirectly, through one
or more intermediaries, controls, or is controlled by; or is under common
control with, another person or entity, where the term “control” means
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) the possession, directly or indirectly, of the
power to direct or cause the direction of the management, policies or investment
decisions of such person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

  (iv)

“Disability” means (A) Executive’s incapacity due to death or a permanent mental
or physical illness or injury that prevents or is expected to prevent

 

6



--------------------------------------------------------------------------------

 

Executive from performing his duties hereunder for a period of not less than 3
continuous months. Disability shall be determined by a physician selected by
Executive (or his legal representative) and reasonably acceptable to the
Company.

 

  (v) “Good Reason” means (A) the assignment to Executive of any position,
authority, duties or responsibilities inconsistent with Section 2(a) (including
status, offices, titles and reporting requirements), or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities of Executive with the Company, excluding for this
purpose an action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof specifying the particular
action in issue, (B) a material breach by the Company of this Agreement or any
stock option agreement between the Company and Executive, which is not cured
within 30 days after the receipt of written notice specifying the particular
acts or omissions giving rise to such breach, (C) a reduction, without the prior
written consent of Executive, in the amount of annual base salary and/or annual
bonus paid to Executive by the Company in any given year as compared to the
immediately preceding year (other than as a result of the Executive’s failure to
achieve bonus criteria established by the Board), (D) any removal by the Board
of Executive as the Chief Executive Officer of the Company other than for Cause,
(E) following a Change in Control the failure of Executive to hold the position
and have the authority, duties and responsibilities of Chief Executive Officer
of the surviving or ultimate parent entity, as applicable, (F) Failure of the
Company to invite or allow Executive to participate in Board of Directors’
meetings, (G) a relocation, without Executive’s prior written consent, of
Executive’s principal office more than 30 miles from his principal office
location on the Effective Date, or (H) the failure of the Company to assign the
Company’s obligations under this Agreement to a successor or the failure of such
successor to assume such obligations.

 

  (c) Obligations of the Company upon Termination.

 

  (i) With Cause; Without Good Reason. If, during or upon the expiration of the
term of this Agreement, the Company shall terminate Executive’s employment with
the Company for Cause, or Executive shall terminate his employment with the
Company without Good Reason, then:

 

  (A)

the Company shall pay to Executive in cash (x) within 10 days after the date of
such termination the sum of (1) any Annual Base Salary earned through the date
of termination to the extent not theretofore paid by the Company, (2) any
compensation previously deferred by Executive and (3) any vacation pay earned
through the date of termination not theretofore paid by the Company, and
(y) within 10 days after the date of such termination, all

 

7



--------------------------------------------------------------------------------

 

Reimbursable Expenses previously incurred but not reimbursed in accordance with
this Agreement (the sum of (x) and (y) are the “Accrued Obligations”); and

 

  (B) the Company shall pay to Executive any amounts arising from Executive’s
participation in, or benefits under, any Investment Plans (the “Accrued
Investments”) and under any Welfare Plans (“Accrued Welfare Benefits”), which
amounts shall be payable in accordance with the terms and conditions of the
Investment Plans and Welfare Plans; provided that this Section 3(c)(i)(B) is not
intended to require, and shall not be construed to require, any payments to be
made in respect of any stock option plan, stock appreciation right or plan, or
stock purchase right or plan adopted by the Company or the Holding Company
(collectively, “Equity Plans”), other than as provided under such Equity Plans,
Welfare Plans or equity award agreements hereunder and the terms and conditions
of such Equity Plans and equity award agreements shall govern the parties’
obligations and rights thereunder.

 

  (C) Notwithstanding any other provision contained herein or the terms and
conditions of the Option Plan, should the Executive be terminated or he shall
terminate under section 3(c)(i), within 18 months of the Effective Date, he
shall forfeit any rights he has to any stock options granted under this
Agreement.

 

  (ii) Without Cause; With Good Reason; Disability. If, during or upon the
expiration of the term of this Agreement, the Company shall terminate
Executive’s employment with the Company without Cause, Executive shall terminate
his employment with the Company with Good Reason, or Executive’s employment with
the Company shall terminate or expire due to Executive’s Disability, then:

 

  (A) the Company shall pay to Executive in cash within 10 days after the date
of such termination the amount of the Executive’s Accrued Obligations through
the date of termination;

 

  (B) the Company shall pay to Executive any Accrued Investments and Accrued
Welfare Benefits in accordance with the terms and conditions of the Investment
Plans and Welfare Plans; provided that this Section 3(c)(ii)(B) is not intended
to require, and shall not be construed to require, any payments to be made in
respect of any Equity Plans or Welfare Plans and the terms and conditions of
such Equity Plans and Welfare Plans shall govern the parties obligations and
rights thereunder;

 

  (C)

The Company shall pay to Executive in cash within 10 days after the date of such
termination an amount (the “Severance Amount”)

 

8



--------------------------------------------------------------------------------

 

that is equal to one (1) times the amount of the then current Annual Base
Compensation; provided, however that in all events, the Severance Amount shall
not be less than $1,000,000.

 

  (D) Provided that Executive elects COBRA continuation coverage under one or
more of the Company’s health, dental and vision plans in which he participated
on the date of termination, for twelve months following the date of termination
Executive shall pay a COBRA premium in an amount equal to the premium charged to
active employees for such elected health, dental and vision coverage, and the
Company shall pay any additional COBRA premium amount.

 

  (E) Upon a termination of Executive’s employment pursuant to this
Section 3(c)(ii) prior to the third anniversary of the Effective Date,
Executive’s Initial Grant and Subsequent Grant Stock Options shall become vested
in such number of unvested Stock Options under each such grant as equals (x) the
number of Stock Options as would have become vested had Executive remained
employed until the next following vesting date multiplied by (y) the fraction
the numerator of which is the number of days Executive was employed from the
last previous vesting date through the date of termination and the denominator
of which is 365, provided however that the maximum options that may become
vested upon termination of employment pursuant to this provision is 500,000.
Upon a termination of Executive’s employment under this Section 3(c)(ii), the
terms of the Option Plan and Purchase Plan to the contrary notwithstanding, the
Company hereby waives any “call” right of the Company to purchase any shares
acquired by Executive pursuant to an outright purchase of common stock
(including, without limitation, pursuant to the Purchase Plan) or pursuant to an
exercise of any Stock Options granted to Executive hereunder or otherwise.

 

  (F)

The Company shall pay to Executive a partial Annual Bonus in cash for the fiscal
year in which such termination occurs, which shall be paid to Executive when
annual bonuses are paid to other senior executives, in an amount equal to the
product of (I) 100% (representing Executive’s target Annual Bonus percentage)
multiplied by (II): (1) for such a termination occurring during the second
fiscal quarter of the fiscal year for such fiscal year an amount equal to
(p) 50% multiplied by (q) the Average of Target Bonus multiplied by (r) the
Proration Fraction, or (2) for such a termination occurring during the third or
fourth fiscal quarter of the fiscal year an amount equal to (x) the Average of
Target Bonus multiplied by (y) the Proration Fraction. For such purposes:
(1) ”Average of Target Bonus” means the average of the Senior

 

9



--------------------------------------------------------------------------------

 

Executive Bonuses paid to all senior executives of the Company for such fiscal
year, (2) ”Senior Executive Bonus” means the fraction the numerator of which is
the dollar amount of bonus payable to each senior executive and the denominator
of which is the dollar amount that would have been payable to each such senior
executive had he or she earned a “target” level bonus for such fiscal year, and
(3) the “Proration Fraction” means a fraction the numerator of which is the
number of days Executive was employed during the fiscal year through the date of
employment termination and the denominator of which is 365. No such partial
Annual Bonus shall be payable to Executive in the event of such a termination of
his employment during the first fiscal quarter of the fiscal year.

 

  (d) Effect on Benefit Plans. The existence of this Agreement shall not
prohibit or restrict Executive’s entitlement to participate in the executive
compensation, employee benefit and other plans or programs in which executives
of the Company are eligible to participate except as otherwise specifically
provided herein. Nothing herein shall restrict the Company’s right to amend any
plan, practice, policy or program in a manner generally applicable to similarly
situated active executives, in which event Executive shall be entitled to
participate on the same basis (including payment of applicable contributions) as
similarly situated active executives of the Company.

 

  (e) No Mitigation. Executive shall not be obligated to seek new employment or
take any other action to mitigate the benefits to which Executive is entitled
hereunder and no amount received by Executive from any subsequent employer shall
cause any reduction of any amount due to Executive hereunder; provided, one or
more of the health, dental and vision benefits provided under
Section 3(c)(ii)(D) shall cease if Executive becomes eligible for a reasonably
comparable health, dental or vision benefit, as the case may be, upon
commencement of subsequent employment.

 

4. Mutual Release. Payment of the Severance Amount shall be conditioned upon the
execution by Executive and the Company of a valid mutual release to be prepared
by the Company in which Executive and the Company mutually release the other to
the maximum extent permitted by law from any and all claims either may have
against the other that relate to or arise out of Executive’s employment or
termination of employment, except such claims arising under this Agreement, any
employee benefit plan any other written plan or agreement, substantially in the
form of general release attached hereto as Exhibit A.

 

5.

Relocation. Company shall pay for the relocation of Executive’s family to the
Northern New Jersey area in accordance with the Company’s Relocation Policy. In
summary, the Relocation Policy provides that the Executive shall cooperate with
the Company’s representative regarding the sale of his existing house; the
Company shall pay for the closing costs of the sale of Executive’s present home
including realtor’s commission;

 

10



--------------------------------------------------------------------------------

 

Company shall pay for the packing and moving of Executive’s personal belongings
through movers chosen by Company’s moving representative; Company will pay for
Executives family to fly to the New Jersey area twice to look for new housing
and the Company shall pay for Attorneys fees and normal loan application fees to
purchase a new home (but not points of any kind). Executive shall receive a
$4,000 per month allowance for a period of up to 6 months from the Effective
Date to offset costs associated with having a home in Ohio and housing costs in
New Jersey. If Executive ceases to have housing costs in both states, before the
end of the 6 month period, this monthly allowance shall cease with the month
that the duplicate costs end.

 

6. Claims.

 

  (a) Arbitration of Claims. Executive and Company shall settle by arbitration
any dispute or controversy arising in connection with this Agreement, whether or
not such dispute is governed by the Employee Retirement Income Security Act of
1974, as amended. Such arbitration shall be conducted in accordance with the
employment dispute rules of the American Arbitration Association before an
arbitrator sitting in Morris County, New Jersey or such other location as shall
be mutually agreed by the parties. The award of the arbitrator shall be final
and nonappealable, and judgment may be entered on the award of the arbitrators
in any court having proper jurisdiction. Expenses of such arbitration shall be
borne equally by the Executive and by the Company. IF THE PARTIES CANNOT AGREE
ON AN ARBITRATOR, EACH SHALL CHOOSE AN ARBITRATOR OF THEIR CHOICE WHO, IN TURN,
SHALL AGREE ON A THIRD PARTY WHO SHALL BE THE ARBITRATOR WHO SHALL RESOLVE THE
DISPUTE IN QUESTION, SUCH CHOICES TO OCCUR WITHIN 60 DAYS OF COMMENCEMENT OF THE
PROCESS. THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES UNDER
ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES, TREBLE DAMAGES, OR ANY OTHER
PENALTY OR PUNITIVE TYPE OF DAMAGES) REGARDLESS OF WHETHER SUCH DAMAGES MAY BE
AVAILABLE UNDER APPLICABLE LAW, EXECUTIVE AND THE COMPANY HEREBY EACH WAIVING
THEIR RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION WITH ANY SUCH
CLAIMS, DISPUTES OR DISAGREEMENTS REGARDLESS OF WHETHER SUCH CLAIM, DISPUTE OR
DISAGREEMENT ARISES UNDER THIS AGREEMENT IN THE LAW OF CONTRACTS, TORTS,
(INCLUDING, WITHOUT LIMITATION, NEGLIGENCE OF EVERY KIND AND STRICT LIABILITY
WITHOUT FAULT), OR PROPERTY, OR AT COMMON LAW OR IN EQUITY OR OTHERWISE.
EXECUTIVE ACKNOWLEDGES THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS WAIVING ANY
RIGHT THAT EXECUTIVE MAY HAVE TO A JURY TRIAL OR, OTHER THAN IN RESPECT OF A
DISPUTE OR CONTROVERSY ARISING IN CONNECTION WITH SECTION 13 OR SECTION 14, A
TRIAL BEFORE A JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.

 

11



--------------------------------------------------------------------------------

  (b) Payment of Legal Fees. Reasonable attorney’s fees, not to exceed $100,000,
shall be awarded to the prevailing party on any material issue in dispute. If
both parties prevail on a material issue in dispute, then neither party shall be
awarded any such fees.

 

  (c) Agent for Service of Legal Process. Service of legal process upon the
Company with respect to a claim under this Agreement shall be made upon the
General Counsel of the Company.

 

7. Tax Withholding. All payments to the Executive under this Agreement will be
subject to the withholding of all applicable employment and income taxes.

 

8. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

9. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company. The Company will require any
successor to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company, as applicable, would be required
to perform if no succession had taken place.

 

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be modified in any manner except by a written instrument signed by both the
Company and Executive.

 

11. Notices. Any notice required under this Agreement shall be in writing and
shall be personally delivered or delivered by certified mail return receipt
required to each of the parties as follows:

 

     TO EXECUTIVE:

 

     Jeffrey P. Ansell

     At his most recent residence address set forth on the payroll records of
the Company

 

     TO THE COMPANY:

 

     Pinnacle Foods Group Inc.

     1 Old Bloomfield Road

     Mountain Lakes, NJ 07046

     Attention: General Counsel

 

     Such notice shall be deemed given upon receipt if personally delivered and
upon the third business day after mailing if by certified mail.

 

12.

Validity. If any provision of this Agreement is held to be illegal, invalid
enforceable, such provision shall be deemed severed from this Agreement, this
Agreement shall be

 

12



--------------------------------------------------------------------------------

 

constructed and enforced as if the illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement, and the remaining provisions of
this Agreement shall remain in full force an effect. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms as may
be possible to the provision that was determined to be illegal, invalid or
unenforceable and such additional provision shall be legal, valid and
enforceable.

 

13. Confidential Information.

 

  (a) The Executive acknowledges that the Company and its subsidiaries have
trade, business and financial secrets and other confidential and proprietary
information (collectively, the “Confidential Information”). Confidential
Information shall not include (i) information that is generally known to other
persons or entities who can obtain economic value from its disclosure or use and
(ii) information required to be disclosed by the Executive pursuant to a
requirement of a governmental agency or law of the United States of America or a
state thereof or any governmental or political subdivision thereof; provided,
however, that before providing such information pursuant to clause (ii) above,
Executive shall (A) notify the Company as soon as practicable after receipt of
any subpoena or order requiring the production of information so that the
Company may have the opportunity to seek a protective order and (B) consult with
the Company with respect to any required disclosure

 

  (b) During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose or
use any Confidential Information except (i) to the extent authorized in writing
by the Board, (ii) required by any court or administrative agency, or (iii) to
an employee of the Company, or its subsidiaries or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of duties as an executive of the Company.

 

  (c) The Executive further agrees not to use any Confidential Information for
the benefit of any person or entity other than the Company or its subsidiaries.

 

14. Non-Competition.

 

  (a)

Term of Non-Competition. During the term of this Agreement and in the event the
Executive’s employment with the Company is terminated or Executive resigns for
Good Reason, if applicable, and Executive receives payment of the Severance
Amount, for one year following the date of such termination Executive shall not
engage in or promote any business within the United States that is principally
engaged in the business of manufacturing and marketing food products that
directly compete with the core brands of the Company at the time of termination
(and for such purpose, a “core brand” shall be any brand generating at least 5%
of the Company’s annual revenues in the year preceding the year of such
termination); provided that the foregoing shall not prohibit Executive from

 

13



--------------------------------------------------------------------------------

 

owning less than 10% of the voting securities of any publicly traded company so
long as Executive does not otherwise engage in or promote the activities of that
company. Executive understands that the restrictions set forth in this
Section 14(a) may limit his ability to earn a livelihood in a business similar
to the business of the Company or any subsidiary thereof, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of the Company and as otherwise provided hereunder
to justify clearly such restrictions which, in any event (given his education,
skills and ability), Executive does not believe would prevent him from earning a
living.

 

  (b) Use of Confidential Information. During the term of this Agreement and
during the term of non-competition, Executive will not use Executive’s access
to, knowledge of, or application of Confidential Information to perform any duty
for any Competing Business; it being understood and agreed to that this
Section 14(b) shall be in addition to and not be construed as a limitation upon
the covenants in Section 13 hereof.

 

  (c) Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and duration of this Section 14 are reasonable in nature and are no
broader than are necessary to maintain the confidentiality and the goodwill of
the Company’s and its subsidiaries’ proprietary information, plans and services
and to protect the other legitimate business interests of the Company and its
subsidiaries.

 

  (d) If any court determines that any portion of this Section 14 is invalid or
unenforceable, the remainder of this Section 14 shall not thereby be affected
and shall be given full effect without regard to the invalid provisions. If any
court construes any of the provisions of this Section 14, or any part thereof,
to be unreasonable because of the duration or scope of such provision, such
court shall have the power to reduce the duration or scope of such provision and
to enforce such provision as so reduced.

 

15. No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

16. Injunctive Relief. Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Section 13 or Section 14
by Executive and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 13 or Section 14 by
Executive.

 

14



--------------------------------------------------------------------------------

17. Governing Law. The provision of this Agreement shall be construed in
accordance of the laws of the State of New Jersey.

 

18. Facsimile Signatures. This Agreement may be executed in two or more
counterparts, each which shall be deemed an original, but all such counterparts
shall constitute but one of which shall be deemed an original, but all such
counterparts shall constitute but on Agreement. Facsimile counterpart signatures
to this Agreement shall be acceptable.

 

19. Indemnification. The Company shall indemnify Executive for all acts and
omissions to act to the maximum extent provided under the Company’s charter,
by-laws and applicable law. The Company shall insure Executive during employment
and following termination of employment under and to the same extent of any
contract of directors and officers liability insurance that insures members of
the Board.

 

20. Inconsistency. In the event of any inconsistency between the terms of the
Agreement and the terms of any other plan, program, practice or agreement in
which Executive is a participant or a party, the terms of the Agreement shall
control.

 

21. Excise Taxes.

 

  (a) Determination and Payment. If it is determined that any payment,
distribution or other benefit to Executive, whether pursuant to this Agreement
or otherwise (a “Payment”), would be subject to any tax under Section 4999 of
the Internal Revenue Code of 1986, as amended (or a successor provision) (such
tax, together with any interest and penalties related thereto are hereinafter
collectively referred to as an “Excise Tax”), then the Company shall promptly
pay to Executive an additional payment (“Gross-Up Payment”) in an amount that
would be necessary for Executive to retain, after payment of all taxes and all
interest and penalties with respect thereto (including, without limitation,
income tax and Excise Tax imposed upon the Gross-Up Payment), an amount of the
Gross-Up Payment equal to two-thirds of the Excise Tax imposed upon the Payment.
The determination of the amount of any Gross-Up Payment shall be made by a
certified public accounting firm selected jointly by the Company and Executive
(the “Accounting Firm”), the fees and expenses of which shall be paid by the
Company.

 

  (b) Contesting. Executive shall promptly notify the Company of any claim that,
if successful, would require the payment of the Gross-Up Payment. Without the
consent of the Company, Executive shall not pay such claim prior to the date
that the payment of taxes with respect to such claim is due. If the Company
notifies Executive in writing prior to such due date that it desires to contest
the claim, Executive shall take all actions in connection with contesting the
claim reasonably required by the Company (including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company); provided, however, that the Company shall pay all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any tax (including reasonable attorneys fees, interest and
penalties with respect thereto) imposed as a result thereof.

[remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby executed as of the date and year
first above written.

 

PINNACLE FOODS GROUP INC. Name:  

/s/ Michael J. Cramer

Title:  

Chief Administrative Officer

EXECUTIVE

/s/ Jeffrey P. Ansell

Jeffrey P. Ansell

 

16



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND AGREEMENT

This Agreement is entered into by and between, Pinnacle Foods Group Inc., with
offices at One Old Bloomfield, Mountain Lakes, New Jersey 07046, together with
each of its officers, directors, subsidiaries, corporate parent and affiliates,
(hereinafter collectively referred to as the “Company”) and
                         (“Employee”), residing at                         .

WHEREAS, the parties entered into an Employment Agreement (the “Employment
Agreement”) on June     , 2006 that provides for certain severance and other
benefits in the event of Employee’s termination; and

WHEREAS, Employee’s employment shall terminate pursuant to Section 3(c)(ii) of
the Employment Agreement, effective                          (the “Release
Date”); and

WHEREAS, pursuant to Section 4 of the Employment Agreement, a condition of
Employee’s entitlement to the Severance Amount (as defined under the Employment
Agreement) is his agreement to this General Release and Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. For and in consideration of the Severance Amount to be provided by the
Company to Employee under this Agreement, as set forth on Schedule 1, a copy of
which is attached hereto and incorporated herein, Employee, for himself and his
heirs, executors and administrators, hereby fully and finally waives, discharges
and releases the Company, including each of the Company’s past, current and
future parents, subsidiaries, and affiliates, and its and their shareholders,
directors, officers, employees, attorneys and agents, from any and all claims
relating to his employment with the Company and/or his termination therefrom,
whether now known or later discovered, which he or anyone acting on his behalf
might otherwise have had or asserted, including, but not limited to, any express
or implied contract of employment claims, any tort claims, claims under Title
VII of the Civil Rights Act of 1964, as amended, Section 1981 of the Civil
Rights Act of 1866, the Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act of 1990, the Employee
Retirement Income Security Act of 1974, as amended, the laws, including the
labor laws of any state, including the State of New Jersey, and all claims under
related common law, statutes, and executive orders at the federal, state and
local levels of government, and any claims to any benefits from employment with
the Company other than: (i) those benefits specifically enumerated on Schedule 1
to this Agreement, annexed hereto, (ii) other than any claims for
indemnification pursuant to Section 19 of the Employment Agreement and (iii) any
claims for accrued and vested benefits under any of the Company’s employee
retirement and welfare benefit plans in which Employee participated on the
Release Date. In addition, Employee represents that no incident has occurred
during his employment with the Company that could form the basis for any claim
by him against the Company under the so-called worker’s compensation laws of any
jurisdiction.

 

17



--------------------------------------------------------------------------------

2. The Severance Amount provided herein are subject to Employee satisfactorily
fulfilling all job responsibilities required prior to the actual date of
termination.

3. Employee represents that he has not brought, and covenants and agrees that he
will not bring or cause to be brought, any charges, claims, demands, suits or
actions, known or unknown, in any forum, against the Company arising out of,
connected with or related in any way to his dealings with the Company that
occurred prior to the effective date of this Agreement, including, without
limitation, his employment or his termination; provided, however, that Employee
shall not be prevented from enforcing any rights he may have under and the terms
of this Agreement. In the event that Employee brings an action to invalidate
this Agreement, Employee covenants and agrees that prior to the commencement of
such action, he will tender back to the Company all consideration paid to him
pursuant to the terms of this Agreement up to the date any such action is
instituted. Employee acknowledges and understands that all Company benefits
provided under this Agreement will also cease as of the date such action is
instituted and that no further consideration or benefits will be provided by the
Company during the pendency of such action.

4. Employee acknowledges that he is subject to a confidentiality covenant
pursuant to Section 13 of the Employment Agreement and a noncompetition covenant
pursuant to Section 14 of the Employment Agreement and hereby reaffirms his
obligations thereunder.

5. (a) Employee represents that he shall return to the Company, no later than
the Release Date, the originals and all copies of any business records or
documents of any kind belonging to, or related to, the Company which are or were
subject to Employee’s access, custody or control, regardless of the sources from
which such records were obtained. Additionally, Employee shall return likewise
to the Company all keys, security passes and other means of access to the
Company’s offices, plants and other facilities.

(b) Employee represents that he shall also return to the Company, no later than
the Release Date, any and all computer hardware, equipment and software
belonging to the Company, including any and all program and/or data disks,
manuals and all hard copies of Company information and data, and shall disclose
to the Company any and all passwords utilized by Employee with regard to
Company’s computer, hardware and software so that the Company has immediate,
full and complete access to all of the Company’s data and information stored,
used and maintained by Employee, or to which Employee had access.

6. Employee acknowledges and agrees that it is the Company’s policy,
communicated to him and other employees, that employees are requested to bring
to the Company’s attention any incidents of misconduct or wrongdoing in the area
of regulatory compliance, both governmental and industry. Employee hereby
affirms that he has acted in accordance with such policy and that he has, at
this time, no knowledge of any such incident that he has not brought to the
attention of the Company in writing.

7. (a) Employee will not, in discussing his relationship with the Company and
its business and affairs, disparage, discredit or otherwise treat the Company or
its officers, directors and employees in a detrimental manner.

 

18



--------------------------------------------------------------------------------

(b) The Company will not, in discussing its relationship with Employee,
disparage, discredit or otherwise treat Employee in a detrimental manner.

(c) The Company will refer all inquiries about Employee from prospective
employers to the Company’s Human Resources Department, which, in response to
such inquiries, shall only verify employment dates and say it is Company policy
not to comment on the reasons why former employees are no longer employed by the
Company.

8. Employee acknowledges that the Company has made no representations concerning
whether any amounts paid pursuant to this Agreement are taxable. Employee, and
not the Company, will assume complete responsibility for the payment of any and
all taxes, which may be imposed by any taxing authority on Employee. The Company
shall continue to make all regular tax and benefit deductions from any payments
made to Employee under this Agreement.

9. Employee agrees that, for the period of one (1) year from his last day of
employment with the Company, he will not directly or indirectly solicit any
employee(s) of the Company away from the Company for purposes of employment with
or for Employee or any prospective employer of Employee’s.

10. In order to induce the Company to provide him the consideration recited in
this Agreement, Employee voluntarily executes this Agreement, acknowledges that
the only consideration for executing this Agreement is that recited herein, and
that no other promise, inducement, threat, agreement or understanding of any
kind has been made by anyone to cause him to execute this Agreement. Employee
fully understands the meaning and intent of this Agreement and its final and
binding effect on him.

11. EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED, IN WRITING, TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED
THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS HE
DEEMED APPROPRIATE. IN ADDITION, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN PROVIDED
WITH A PERIOD OF UP TO FORTY FIVE (45) DAYS IN WHICH TO CONSIDER WHETHER OR NOT
TO ENTER INTO THIS RELEASE. FURTHER, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF HIS RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN (7) DAY PERIOD
FOLLOWING EXECUTION HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.

12. Employee agrees that he shall cooperate with and assist the Company with
regard to any arbitration or litigation regarding any matters which Employee
dealt with, was involved in or had knowledge of while employed at the Company,
provided that the Company shall pay all transportation, lodging, meals and other
travel expenses (at the scope provided for business travel during Employee’s
employment) and reasonable attorneys fees incurred by Employee to provide such
cooperation and assistance.

 

19



--------------------------------------------------------------------------------

13. Nothing contained herein shall be construed as an admission by the Company
of any liability of any kind to Employee, all such liability being expressly
denied except for obligations of the Company imposed by this Agreement.

14. Employee acknowledges that this Agreement was written in a manner that is
meant to be understood by him and that he understands the contents of this
Agreement.

15. This Agreement sets forth the entire agreement between the Company and
Employee and supersedes all prior oral and written agreements between the
parties, except for any and all obligations of confidentiality and
non-disclosure under previous agreements, which shall continue in full force and
effect under this Agreement. This Agreement cannot be amended or modified,
except in writing signed by Employee and an officer of the Company specifically
authorized to sign on behalf of the Company in this matter.

16. This Agreement shall be governed and construed in accordance with the
internal laws of the State of New Jersey without regard to its internal law of
conflicts and venue shall be in Morris County, New Jersey.

17. Employee agrees to keep the existence, terms and substance of this Agreement
confidential and agrees that he will not, directly or indirectly, make any such
disclosure to any persons, other than his immediate family, professional
advisors, or potential employers, except as required by law. Likewise, the
Company agrees to maintain the confidentiality of the existence, terms and
substance of this Agreement, and will not, directly or indirectly, make any such
disclosure to any persons, other than its professional advisors and as may be
required by law.

18. In the event that either party is determined, by a court of competent
jurisdiction, to have breached a material term of this Agreement, the
non-prevailing party shall pay the prevailing party’s reasonable attorney’s fees
and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom, not to exceed a total such
payment of $100,000.

19. The provisions of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Agreement or the
application of such provision to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected by such
invalidity or unenforceability, unless such provision or the application of such
provision is essential to the Agreement.

20. Each party to this Agreement shall execute all further and/or additional
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

IN WITNESS WHEREOF, Employee and the Company, by its duly authorized agent, have
each placed their signatures below on the dates indicated.

 

20



--------------------------------------------------------------------------------

 

[Name]   (“Employee”)

Dated:                         

PINNACLE FOODS GROUP INC. (the “Company”)

 

By:

 

 

Title:

 

 

Dated:

 

 

 

21



--------------------------------------------------------------------------------

Schedule 1 to General Release and Agreement

[Name]

[Release Date]

The following information is intended to describe the arrangements concerning
your severance payments, employee benefits and other matters. You may wish to
consult with your personal tax advisor with respect to these matters.

Severance Payments [to reference terms per signed employment agreement]

Unused and Accrued Vacation

You will receive payment for unused and/or accrued vacation time.

Benefit Continuation [to reference terms per signed employment agreement]

Option Vesting [to reference terms per signed employment agreement]

Reimbursable Expenses

You will be reimbursed your unpaid business expenses through the Release Date,
if any, in accordance with the Company’s policy.

Return of Company Materials & Property

You will be required to return all Company property and materials in your
possession and will be required to settle any outstanding expense balances.

NOTE: PFC reserves the right to modify, amend or terminate any of its plans,
programs or levels of coverage generally affecting all eligible employees
thereunder during the period in which your benefit coverage will remain in
effect.

 

22